Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species III, Figs 7a-9, Claims 1-8 in the reply filed on 1/26/2022 is acknowledged.

Specification
Previous specification objection withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display contact portion of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4-5 recite the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 also recites the limitation "the display contact portion".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taga (US 20210313670 A1, hereinafter Taga)
1. Taga teaches an electronic device, comprising: 
a housing (12) defining an aperture; 
a display assembly (20, fig 3) at least partially positioned in the aperture, the display assembly comprising: 
a conductive portion (conductive portion of SUB1 which connects with 41b, see figs 2, 3); 
a display layer (SUB2, fig 3) comprising pixels (paragraphs 0029-0030 indicate that the pixels are a part of 20 including SUB1, SUB2)
a touch detection layer ([0030] recites ‘The display panel 20 may be a touch-input display panel comprising a touch sensor (not shown)’); 
an operational component (36b, fig 3); and 
a flexible electrical connector (40) extending from the conductive portion (SUB1) to the operational component (36b), the flexible electrical connector in electrical communication with the conductive portion and the operational component (40 includes 41a and 41b, see fig 2, [0045] recites ‘The second extending portion 41b is joined to an end portion of the first substrate SUB1 of the display panel 20, and the signal wiring lines DW1 are electrically connected to the wiring lines of the display panel 20’ also [0045] recites ‘the connecting end portion of the wiring board 36a of the light source unit 36 is connected to the antenna wiring substrate 40 via a second connector 47’), the flexible electrical connector comprising an electromagnetic antenna (AW, [0040]); and 
a transparent cover (24, fig 3) overlying the display assembly and secured to the housing (fig 3).

8. Taga teaches the electronic device of claim 1, wherein the antenna comprises an NFC antenna ([0040] recites 'The antenna wiring line AW forms a near field communication (NFC) antenna').

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim (US 20220027013 A1, hereinafter Kim)
2. Taga teaches the electronic device of claim 1, wherein: 
the flexible electrical connector (40) comprises a first flexible electrical connector (36a, 41a); and 
the electronic device further comprises a second flexible electrical connector (41b), comprising: 

a second portion (part of 41b that contacts SUB1) in electrical communication with the display layer ([0045] recites ‘The second extending portion 41b is joined to an end portion of the first substrate SUB1 of the display panel 20, and the signal wiring lines DW1 are electrically connected to the wiring lines of the display panel 20’, while [0029] indicates that SUB1 and SUB2 are in electrical communication, and also while [0030] indicates that 20 can be a touch-input display); and 

the first portion 

However Taga fails to specifically teach a first portion in electrical communication with the touch detection layer; and
the first portion and the second portion joined together at an end portion of the second flexible electrical connector

Kim teaches a first portion (top portion of 200 that overlaps with 150, figs 1, 3) in electrical communication with a touch detection layer (since it connects with 150, fig 3, see [0063] recites ‘The touch sensor pads 150 and an antenna pad 160 (see FIG. 3) may be bonded to a circuit connection structure such as a flexible printed circuit board (FPCB) 200 on the bonding region B’);
the first portion (top right of 200, fig 1) and the second portion (top portion of 200, fig 1) joined together at an end portion of the second flexible electrical connector (top end of 200, fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch contact portion to be placed at the top end of 41b of fig 3b to be in electrical communication with the touch sens
itive layer as taught by Kim into the device of Taga. The ordinary artisan would have been motivated to modify Taga in the above manner for the purpose of processing touch data.

3. Taga and Kim teach the electronic device of claim 2, wherein Taga further teaches the second flexible electrical connector has an L-shape (fig 3).

4. Taga and Kim teach the electronic device of claim 2, wherein the second flexible electrical connector is in electrical communication with the display layer and the touch detection layer through the substrate (Taga [0045] recites ‘The second extending portion 41b is joined to an end portion of the first substrate SUB1 of the display panel 20, and the signal wiring lines DW1 are electrically connected to the wiring lines of the display panel 20’, while [0029] indicates that SUB1 and SUB2 are in electrical communication).

5. Taga and Kim teach the electronic device of claim 2, wherein: 
the second flexible electrical connector (Taga 41b) is positioned on the second side of the substrate (underneath SUB1 of Taga); and 
the display assembly further comprises a portion of conductive material (162, fig 3 of Kim) overlying the display contact portion (part of 41b that contacts SUB1 of Taga) and spanning an entire width thereof (in a direction perpendicular to the D direction of fig 3 of Kim), the conductive material electrically grounding the display contact portion ([0086] of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Taga. The ordinary artisan would have been motivated to modify Taga in the above manner for the purpose of protecting against noise (Kim [0086] recites ‘The ground pads 162 may be disposed around the antenna pad 160, so that a mutual interference and noise between the antenna pad 160 and the touch sensor pad 150 may be shielded’).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim, further in view of Wildes (US 20190350554 A1, hereinafter Wildes)
6. Taga and Kim teach the electronic device of claim 5, however Taga and Kim fail to teach that the portion of conductive material has a thickness of about 100 microns or less.
Wildes teaches a portion of conductive material has a thickness of about 100 microns or less ([0041] recites ‘The ground contact traces 212 may have a thickness 220 of about 5 microns to about 50 microns’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wildes into the device of Taga and Kim. The ordinary artisan would have been motivated to modify Taga and Kim in the above manner for the purpose of saving material.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim, further in view of Sasaki (US 20150147556 A1, hereinafter Sasaki)
7. Taga and Kim teach the electronic device of claim 5, however Taga and Kim fail to teach that the portion of conductive material comprises a conductive pressure sensitive adhesive.
Sasaki teaches a portion of conductive material comprises a conductive pressure sensitive adhesive (paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Sasaki into the device of Taga and Kim. The ordinary artisan would have been motivated to modify Taga and Kim in the above manner for the purpose of having ground while providing electromagnetic shielding (Sasaki [0105]).



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 5/17/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘However, Taga fails to disclose all the limitations of claim 1 as amended. For
example, amended claim 1 specifically recites “a flexible electrical connector_extending
from _the conductive portion to the operational component, the flexible electrical
connector in electrical communication with the conductive portion and the operational
component.” In contrast, the antenna wiring substrate 40 of Taga does not extend from
the bus lines of the first substrate SUB1 and the LED 36b.’

However this is not found persuasive since fig 3 shows that 41b does extend vertically between SUB1 and 36b, while fig 2 indicates that 41b is a part of 40.	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841